Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Collins on January 29, 2021.

The application has been amended as follows: 
Claim 1 has been amended as follows:
1. (Currently amended) An industrial truck comprising:
	a driver’s cab;
	a steering bracket including a base plate and a profile support projecting from the base plate, the profile support configured to receive a steering unit;
	a fastener disposed in combination with the driver’s cab and configured to secure the steering bracket to the driver’s cab, and
	an adapter unit including an adapter plate defining an aperture
wherein one of the fastener and the adapter plate defines at least two height differentiated positions,  and
wherein the aperture ofwherein the adapter plate defines a plurality of apertures defining at least two sets of apertures, each set of apertures defining at least one height differentiating position of the at least two height differentiated positions, so as to vary the vertical height of the steering unit. 
	Claim 2 is cancelled.
In claim 3, line 1, “2” has been changed to ----1-----.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/Primary Examiner, Art Unit 3616